Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s Response
	In the response date 09/24//2021, the Applicant argued against the rejections in the Non-Final rejection dated 06/24/2021.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Gill et al (U.S Put 2017/0029305).
Regarding Claim 1, Gill discloses a polymeric scale inhibitor composition (Abstract; Page 1, paragraph [0006]; paragraph [0008]), comprising:
80 - 82 mol% of a first monomeric unit, wherein the first monomeric unit is 2-acrylamido-2-methylpropane sulfonic acid (AMPS) (Page 1, paragraph [0007]; Page 5, 
2-18 mol% of a second monomeric unit selected from the group consisting of N-vinyl formamide, N-vinyl pyrrolidone, and diallyl dimethyl ammonium chloride (Page 1, paragraph [0007]; Page 5, paragraph [0049]; Page 6, paragraphs [0053]-[0055]).  With respect to claim 1, Gill discloses wherein the second monomeric unit has a molecular weight concentration from about 0.01mol % to about 45mol% (Page 6, paragraph [0055]).  Although silent to wherein “the second monomeric unit has a molecular weight concentration from 2-18mol%,” as instantly claimed, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to provide for a second monomeric unit molecular weight concentration as claimed insofar as because it has been held "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); and
2-18 mol% of a third monomeric unit selected from the group consisting of acrylic acid, methacrylic acid, esters of acrylic acid or methacrylic acid with an alcohol having 1 to 4 carbon 

Regarding Claim 2, Gill discloses the composition of claim 1, wherein the second monomeric unit is N-vinyl formamide and the third monomeric unit is acrylic acid (Page 1, paragraph [0007]; Page 5, paragraph [0049]; Page 6, paragraphs [0053]-[0055] and [0057]-[0060]).

	Regarding Claim 3, Gill discloses the composition of claim 1, wherein the second monomeric unit is N-vinyl pyrrolidone and the third monomeric unit is acrylic acid (Page 1, paragraph [0007]; Page 5, paragraph [0049]; Page 6, paragraphs [0053]-[0055] and [0057]-[0060]).

	Regarding Claim 4, Gill discloses the composition of claim 1, wherein the second monomeric unit is diallyl dimethyl ammonium chloride and the third monomeric unit is acrylic 

	Regarding Claim 5, Gill discloses the composition of claim 1, wherein the second monomeric unit is N-vinyl formamide and the third monomeric unit is carboxyethyl acrylate (Page 1, paragraph [0007]; Page 5, paragraph [0049]; Page 6, paragraphs [0053]-[0055] and [0057]-[0060]).

	Regarding Claim 6, Gill discloses the composition of claim 1, wherein the second monomeric unit is diallyl dimethyl ammonium chloride and the third monomeric unit is carboxyethyl acrylate (Page 1, paragraph [0007]; Page 5, paragraph [0049]; Page 6, paragraphs [0053]-[0055] and [0057]-[0060]).

	Regarding Claim 7, Gill discloses the composition of claim 1, wherein the second monomeric unit is N-vinyl pyrrolidone and the third monomeric unit is carboxyethyl acrylate (Page 1, paragraph [0007]; Page 5, paragraph [0049]; Page 6, paragraphs [0053]-[0055] and [0057]-[0060]).

	Regarding Claim 8, Gill discloses the composition of claim 1, wherein the composition has a weight average molecular weight between 300 kDa and 1200 kDa (Page 1, paragraph [0006]; Page 7, paragraph [0063]).

In re Best, 562 F2d at 1255, 195 USPQ at 433, Titanium Metals Corp v Banner, 778 F2d 775,227 USPQ 773 (Fed Cir 1985), In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam Warren Corp v D FNewfield Co, 7 F Supp 773, 22 USPQ 313 (EDNY 1934). 

	Regarding Claim 10, Gill discloses the composition of claim 1, wherein the composition is thermally stable at a temperature up to 150°C (Page 1, paragraph [0002]; paragraph [0022]; paragraph [0035]).

	Regarding Claim 11, Gill discloses the composition of claim 1, wherein the composition inhibits the formation of one or more of iron sulfide deposits, zinc sulfide deposits, and lead 

	Regarding Claim 12, Gill discloses a method for inhibiting metal sulfide scale formation in a well (Page 1, paragraphs [0006] and [0008]; Page 4, paragraph [0035]; Page 14, paragraph [0125]), the method comprising:
applying a polymeric scale inhibitor composition to a wellbore of the well (Page 14, paragraphs [0125], wherein the polymeric scale inhibitor composition comprises:
80 - 82 mol% of a first monomeric unit, wherein the first monomeric unit is 2-acrylamido-2-methylpropane sulfonic acid (AMPS) (Page 1, paragraph [0007]; Page 5, paragraphs [0049]-[0051]; Page 6, paragraph [0062]).  With respect to claim 1, Gill discloses wherein the first monomeric unit has a molecular weight concentration from about 55mol % to about 99mol% (Page 4, paragraph [0041]).  Although silent to wherein “the first monomeric unit has a molecular weight concentration from 80-82mol%,” as instantly claimed, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to provide for a first monomeric unit molecular weight concentration as claimed insofar as because it has been held "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955);
2-18 mol% of a second monomeric unit selected from the group consisting of N-vinyl formamide, N-vinyl pyrrolidone, and diallyl dimethyl ammonium chloride (Page 1, paragraph [0007]; Page 5, paragraph [0049]; Page 6, paragraphs [0053]-[0055]).  With 
2-18 mol% of a third monomeric unit selected from the group consisting of acrylic acid, methacrylic acid, esters of acrylic acid or methacrylic acid with an alcohol having 1 to 4 carbon atoms, and carboxyethyl acrylate (Page 1, paragraph [0007]; Page 5, paragraph [0049]; Page 6, paragraphs [0057]-[0060]).  With respect to claim 1, Gill discloses wherein the third monomeric unit has a molecular weight concentration from about 0.01mol % to about 10mol% (Page 6, paragraph [0060]).  Although silent to wherein “the third monomeric unit has a molecular weight concentration from 2-18mol%,” as instantly claimed, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to provide for a third monomeric unit molecular weight concentration as claimed insofar as because it has been held "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

	Regarding Claim 13, Gill discloses the method of claim 12, wherein the second monomeric unit is N-vinyl formamide and the third monomeric unit is acrylic acid (Page 1, paragraph [0007]; Page 5, paragraph [0049]; Page 6, paragraphs [0053]-[0055] and [0057]-[0060]).

	Regarding Claim 14, Gill discloses the method of claim 12, wherein the second monomeric unit is N-vinyl pyrrolidone and the third monomeric unit is acrylic acid (Page 1, paragraph [0007]; Page 5, paragraph [0049]; Page 6, paragraphs [0053]-[0055] and [0057]-[0060]).

	Regarding Claim 15, Gill discloses the method of claim 12, wherein the second monomeric unit is diallyl dimethyl ammonium chloride and the third monomeric unit is acrylic acid (Page 1, paragraph [0007]; Page 5, paragraph [0049]; Page 6, paragraphs [0053]-[0055] and [0057]-[0060]).

	Regarding Claim 16, Gill discloses the method of claim 12, wherein the second monomeric unit is N-vinyl formamide and the third monomeric unit is carboxyethyl acrylate (Page 1, paragraph [0007]; Page 5, paragraph [0049]; Page 6, paragraphs [0053]-[0055] and [0057]-[0060]).

	Regarding Claim 17, Gill discloses the method of claim 12, wherein the second monomeric unit is diallyl dimethyl ammonium chloride and the third monomeric unit is 

	Regarding Claim 18, Gill discloses the method of claim 12, wherein the polymeric scale inhibitor composition is applied via a squeeze treatment and wherein the polymeric scale inhibitor composition inhibits the formation of one or more iron sulfide deposits, zinc sulfide deposits, and lead sulfide deposits in the well (Page 1, paragraphs [0006] and [0008]; Page 4, paragraph [0035]; Page 14, paragraph [0125]).

	Regarding Claim 19, Gill discloses the method of claim 12, wherein the method comprises the application of the polymeric scale inhibitor by squeezing it from within the well tubing out into the near wellbore formation rock and wherein upon return of the well to production the polymeric scale inhibitor slowly releases from the rock at a concentration that is sufficient to inhibit the formation and deposition of sulfide scale along the production line (Page 1, paragraphs [0006] and [0008]; Page 4, paragraph [0035]; Page 14, paragraph [0125]).

Response to Arguments
Applicant’s arguments filed 09/24/2021 have been fully considered but are not persuasive.
	The applicant argues wherein primary reference Gill fails to disclose and/or teach the appropriate concentrations for each of the monomers that constitute the scale inhibiting polymer as set forth for Independent claims 1 and 12.
The examiner respectfully disagrees.

With regards to the second monomeric unit, Gill further discloses 2-18 mol% of a second monomeric unit selected from the group consisting of N-vinyl formamide, N-vinyl pyrrolidone, and diallyl dimethyl ammonium chloride (Page 1, paragraph [0007]; Page 5, paragraph [0049]; Page 6, paragraphs [0053]-[0055]).  With respect to claim 1, Gill discloses wherein the second monomeric unit has a molecular weight concentration from about 0.01mol % to about 45mol% (Page 6, paragraph [0055]).  Although silent to wherein “the second monomeric unit has a molecular weight concentration from 2-18mol%,” as instantly claimed, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed 
2-18 mol% of a third monomeric unit selected from the group consisting of acrylic acid, methacrylic acid, esters of acrylic acid or methacrylic acid with an alcohol having 1 to 4 carbon atoms, and carboxyethyl acrylate (Page 1, paragraph [0007]; Page 5, paragraph [0049]; Page 6, paragraphs [0057]-[0060]).  With respect to claim 1, Gill discloses wherein the third monomeric unit has a molecular weight concentration from about 0.01mol % to about 10mol% (Page 6, paragraph [0060]).  Although silent to wherein “the third monomeric unit has a molecular weight concentration from 2-18mol%,” as instantly claimed, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to provide for a third monomeric unit molecular weight concentration as claimed insofar as because it has been held "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
As a result, in light of all the arguments presented above, the rejection stands as previously set forth.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Chudomel et al (U.S Pub 2019/0016837) – discloses methods of modifying the rheology of slurries, wherein the rheology-modifying agents include a polymer and at least three chemically different monomers (Abstract; Page 1, paragraphs [0012]-[0015]).
	Reed et al (U.S Pub 2016/0200963) – discloses polymer compositions that are useful in high temperature enhanced oil recovery operations, wherein the composition comprises a net weight concentration of anionic monomers and non-ionic monomers (Abstract; Page 1, paragraph [0012]).
	Zamora et al (U.S Patent 7,932,214) – discloses aqueous, foamable compositions useful for fracturing formations, wherein the compositions comprise of polymers of diallyl dimethyl ammonium chloride (Abstract; Col 3, lines 64-67).


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHISH K VARMA whose telephone number is (571)272-9565. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ASHISH K VARMA/Examiner, Art Unit 3674                                                                                                                                                                                                        

/ZAKIYA W BATES/Primary Examiner, Art Unit 3674